Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-1026

IN RE GENE S. ROSEN
                                                    2018 DDN 44
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 108530

BEFORE:      Beckwith, Associate Judge, and Nebeker and Ferren, Senior Judges.

                                  ORDER
                          (FILED – December 20, 2018)

      On consideration of the certified order of the Supreme Court of Florida
disbarring respondent from the practice of law in that jurisdiction; this court’s
October 5, 2018, order suspending respondent and directing him to show cause why
reciprocal discipline should not be imposed; and the statement of Disciplinary
Counsel regarding reciprocal discipline; and it appearing that respondent filed his
D.C. Bar R. XI, §14 (g) affidavit on November 16, 2018, but that he failed to file a
response to this court’s order to show cause, it is

       ORDERED that Gene S. Rosen is hereby disbarred from the practice of law
in the District of Columbia, nunc pro tunc to November 16, 2018. See In re Sibley,
990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies to all cases in which the
respondent does not participate).



                                PER CURIAM